Citation Nr: 9935695	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-16 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to May 4, 1995, for an 
award of a 100 percent disability rating for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming, which assigned an effective 
date of May 4, 1995, for a 100 percent evaluation of PTSD.

Service connection is currently in effect for PTSD, evaluated 
as 100 percent disabling; residuals of a right ankle fracture 
with neuroma, evaluated as 20 percent disabling; degenerative 
changes of the right knee and lumbosacral spine, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and residuals of a right clavicle fracture, 
residuals of a right calf punji stick injury, residuals of a 
left varicocelectomy, right inguinal herniorrhaphy, and 
sinusitis, each evaluated as noncompensable.  The combined 
evaluation is 100 percent, effective from May 4, 1995.

After notification of the RO's September 1997 decision, the 
veteran contacted his U.S. Senator regarding the issue of an 
earlier effective date for the 100 percent evaluation of 
PTSD.  In a January 1998 letter to the RO, the senator 
reported that the veteran "feels his disability rating 
should have been set with an eligibility date of June 1993, 
not May 1995."  The RO construed the senator's letter as an 
informal claim for entitlement to an earlier effective date 
for the 100 percent evaluation for PTSD.  See 38 C.F.R. 
§ 3.155 (1999).

However, it must be noted that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO, and a desire to contest the result, 
will constitute a notice of disagreement.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.201 (1999).  While special 
wording is not required, the notice of disagreement must be 
in terms which can reasonably be construed as disagreement 
with that determination and a desire for appellate review.  
Id.  In this case, the Board finds that the letter from the 
veteran's senator, expressing as it does the veteran's 
disagreement the RO's September 1997 decision establishing an 
effective date of May 4, 1995, and reasonably expressing a 
desire to contest that decision, can be characterized as a 
notice of disagreement.

The principal effect of the filing of a notice of 
disagreement is to place the issue contested under appellate 
review.  See, e.g., Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed. Cir. 1991); Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995); Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991); 38 C.F.R. § 
20.201.  Because the veteran's claim for an earlier effective 
date was placed in appellate status when he filed a timely 
notice of disagreement, the RO's September 1997 decision 
never became final, see 38 U.S.C.A. § 7105(c).  Accordingly, 
the Board will consider the issue of the proper effective 
date for the assignment of a 100 percent rating for PTSD on 
de novo basis, giving no attention to the RO's September 1997 
decision as to this matter.  Consequently, the veteran is 
relieved of the higher burden of establishing that the 
September 1997 decision warrants revision due to clear and 
unmistakable error.  See 38 C.F.R. §§ 3.105, 20.1403 (1999).

The veteran and his spouse appeared for a personal hearing 
before the RO in November 1995.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1. The veteran contacted the RO in January 1993 and requested 
that his initial compensation claim, filed December 8, 
1992, be amended to include a claim of service connection 
for PTSD.

2. In an October 1993 rating decision, the RO granted service 
connection for PTSD, and assigned a disability rating of 
30 percent, effective from December 8, 1992; the veteran 
was provided notice of this decision and of his appellate 
rights in November 1993, and he did not appeal.

3. After the October 1993 rating decision, the earliest 
document which may be considered a claim for increase is a 
report of VA examination dated April 26, 1995.

4. The veteran has reported that he worked full time (45 to 
90 hours per week) for several employers as a driver and 
equipment operator from April 15, 1994, to May 3, 1995.

5. The veteran last worked May 3, 1995, and the preponderance 
of the evidence shows that the veteran's PTSD did not 
warrant a rating of 100 percent prior to May 4, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to May 4, 1995, for 
a 100 percent evaluation for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran contacted the RO in January 1993 and 
requested that his initial compensation claim, filed December 
8, 1992, be amended to include a claim of service connection 
for PTSD.  

The veteran underwent initial VA examination in February 
1993.  The VA physician concluded that the veteran exhibited 
a classic long-term history of PTSD, including virtually all 
of the usual signs and symptoms.  The veteran also exhibited 
depressive symptoms which could have been diagnosed as 
dysthymic disorder and possibly major depression, which were 
clearly secondary to the veteran's PTSD.  The examiner's 
diagnoses included PTSD, chronic type, moderate to severe, 
dysthymic disorder, secondary to PTSD, and alcohol abuse, not 
currently active, secondary to PTSD.

In an October 1993 rating decision, the RO awarded the 
veteran service connection for PTSD, and assigned a 30 
percent disability rating.  The veteran was notified of this 
decision and of his appellate rights by a letter in November 
1994, and he did not appeal.

The veteran reported for routine follow-up VA examination in 
April 1995.  The VA physician noted that "although 
dissatisfied with the lifestyle and the income he is making, 
he at least feels that he is able to hold a job and has done 
so for six months."  The examiner opined that the veteran 
had improved slightly since the February 1993 examination.  
The examiner opined that the veteran's improvement was due to 
the fact that he was productive and employed, even though he 
was dissatisfied with his lifestyle.  Diagnosis was PTSD, 
chronic, mild to moderate.  A Global Assessment of 
Functioning Score (GAF) of 65 was assigned.  

In May 1995, the RO issued a decision which found that the 
veteran's PTSD was not severe enough to warrant an increased 
evaluation.  Accordingly, the RO continued the 30 percent 
disability rating previously assigned.  The veteran initiated 
an appeal of that decision in July 1995.

In an August 1995 statement to the RO, the veteran described 
his experiences in Vietnam.  Lay statements dated in August 
and September 1995 from the veteran's wife, son, and daughter 
recounted the veteran's history of drinking and violence.  An 
August 1995 lay statement from one of the veteran's previous 
employers revealed that the veteran was easily agitated and 
withdrawn.  Also of record are statements from the veteran, 
submitted to the RO in September 1995, which outlined the 
veteran's employment history from 1966 to 1995.  

VA in-patient/out-patient treatment records and private 
medical reports were obtained which revealed treatment for 
various disabilities, including PTSD, from May 1967 to 
September 1995.

The record contains information provided by the veteran's 
last known employer reflecting that the veteran was 
terminated from employment as a "driver/trainer"  May 3, 
1995.  The reason given for the termination was that the 
veteran had a "workman's comp[ensation] related injury [and 
had an] argument with our safety director."

In September 1995, the veteran filed an application for 
increased compensation based on unemployability, stating 
therein that a "PTSD related work incident with fellow 
employees result[ed] in termination."  He reported that PTSD 
initially affected his full time employment in May 1995; that 
he last worked full time in May 1995; and that he became too 
disabled to work in May 1995.  In an attached list, the 
veteran documented his employment history and reported that 
he worked full time (45 to 90 hours per week) for several 
employers from April 15, 1994, to May 3, 1995, as a driver 
and equipment operator.  He reported that May 3, 1995, was 
his last day of employment.

During VA psychiatric examination in November 1995, the VA 
physician noted that the veteran's condition had worsened 
since the April 1995 examination.  He was unable to work and 
was more depressed.  The physician stated that the veteran's 
PTSD was moderately severe with a secondary dysthymic 
disorder.  The examiner listed a GAF of 50.

In an addendum to the November 1995 examination, the VA 
physician stated that he did not believe that the veteran 
would be able to emotionally tolerate significant contact 
with the public or rigid employment schedules.  The physician 
opined that given the veteran's work history, any future 
employment would require retraining and if such retraining 
was not available, the veteran would be unemployable.

During a November 1995 RO hearing, the veteran testified that 
he continued to have night sweats and nightmares and his PTSD 
never went away.  He testified that he was reclusive, had no 
friends and did not want any.  He stated that when he worked 
he had difficulty dealing with authority figures because they 
made him angry and he experienced almost uncontrollable 
outbursts of rage.  He expressed his concern that he wrecked 
his first two marriages and messed up the lives of his 
children.  He described trying to kill his son-in-law with an 
ax while in a rage.  He testified that he thought he was 
unemployable and described several incidents of violence but 
reported that he had not been arrested.

The veteran's spouse testified that he did not like to be 
around people and participate in social conversations.  She 
stated that he did not have any other relationships or 
socialize with anyone other than herself and his children.  
She stated that he stayed at home all day and that she made 
him take her to work so he would have a reason for taking a 
shower.  She testified that the veteran experienced 
nightmares and often hit her while he was sleeping.  

Based on the above information, the hearing officer issued a 
supplemental statement of the case in February 1996, which 
increased the disability rating assigned to the veteran's 
PTSD from 30 percent to 50 percent.  The veteran then 
submitted additional evidence that he had quit his job as a 
truck driver on May 3, 1995.

In a May 1996 decision, the RO granted entitlement to a total 
rating, with an effective date of May 4, 1995.  The RO noted 
that, although the veteran did not "technically" meet the 
schedular requirements on that specific date, the VA 
psychiatrist had opined that the veteran was unemployable due 
to his service-connected disabilities, "and he shortly 
thereafter met the schedular criteria for such."  Thus, the 
RO conceded entitlement to a total rating, made retroactive 
to the day following when the veteran was officially shown as 
last employed:  May 4, 1995.

The Board, in an August 1997 decision, reviewed the veteran's 
claim under the applicable criteria existing both before and 
after November 7, 1996.  The Board noted that under the 
criteria set forth prior to November 7, 1996, "[t]he 
individual must be demonstrably unable to obtain or retain 
employment" to be entitled to an evaluation of 100 percent 
for PTSD.  It was noted that the veteran was gainfully 
employed in April 1995, and he had shown improvement in his 
PTSD symptomatology since the February 1993 VA examination.  
It was also noted that VA examination in November 1995 
revealed that the veteran was unemployed at that time, and 
showed a worsening of PTSD symptoms since the April 1995 
examination.  As the evidence reflected that the veteran was 
"socially isolated, . . . suffer[ed] from disturbed thought 
and behavioral processes associated with almost all daily 
activities, and . . . demonstrably unable to work," the 
Board granted entitlement to a 100 percent evaluation for 
PTSD.

By a September 1997 decision, the RO held that May 4, 1995, 
was the appropriate effective date for the increased 
evaluation of 100 percent, as the evidence reflected that 
that was the only date of record showing that the veteran was 
considered no longer employable.  

Subsequent to the transfer of his claims file to the Board 
for appellate review, the veteran wrote directly to the 
Chairman of the Board in October 1999.  He submitted a self-
compiled chronological outline of his contacts with VA from 
June 1967 to September 1999.  Attached to the outline were 
medical and VA documents already of record; a letter from the 
police department in Wichita, Kansas, reflecting that the 
veteran was reprimanded in 1973 during his employment with 
that department; a letter from a former fellow police 
officer, dated in September 1999, describing psychiatric 
symptoms the veteran evidenced during his tenure as a police 
officer; and copies of two letters from VA reflecting that 
the veteran's request for VA to pay private hospital expenses 
incurred in 1988 was denied, as the veteran was treated for 
nonservice-connected disorders.  The letters from VA also 
informed the veteran of his right to appeal the decision, and 
appropriate appeal forms were enclosed.  

In reference to his treatment at a private hospital in 1988, 
the veteran asserted that although he was diagnosed with 
bronchitis at that time, "I know it was another episode of 
PTSD, so intense that it once again gave me severe chest 
pains, hyperventilation, etc.  The symptoms mimicked those of 
a heart attack." 

The veteran also submitted medical records from a private 
physician dated in August 1981.  These outpatient 
examinations reveal diagnoses of severe anxiety neurosis and 
hypertension.  The physician noted that the veteran was 
"definitely under stress."  The last record of the private 
physician, dated August 31, 1981, noted that the veteran 
"[c]an return to work," and that the veteran was 
"[a]dvised to get [a] new job type."

Also submitted were private medical reports from Sparks 
Family Hospital, which reveal that the veteran presented in 
December 1986 with complaints of chest and back pain.  
Radiological examinations included a normal upper abdominal 
ultrasound; provided two normal electrocardiograms; and 
revealed no acute cardiopulmonary disease.

Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  Under 38 C.F.R. 
§ 3.155(a) (1999), the submission of certain medical records 
may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) (1999) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, an examination or 
hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits, and then to all other evidence of record 
to determine the "earliest date as of which," within the 
year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).

Analysis.  As noted above, the RO granted service connection 
of PTSD in October 1993, rated as 30 percent disabling, with 
an effective date of December 8, 1992.  The veteran was 
properly notified of the RO's determination, and he did not 
appeal.  The October 1993 rating decision is final as to the 
evidence of record at that time.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 20.1103 (1993).

As noted above, the effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  Thus, the Board must first determine the 
date of receipt of application for an increased rating 
following the final decision of October 1993.  The veteran 
did not file any document after the October 1993 rating and 
prior to the VA examination on April 26, 1995, which may be 
construed as a claim for increase pursuant to 38 C.F.R. 
§ 3.155.  The Board finds that the April 1995 examination 
report constitutes a claim for an increase in the disability 
rating for PTSD pursuant to 38 C.F.R. § 3.157, and that this 
is the earliest document which can be construed as a claim 
for increase following the October 1993 rating.

As April 26, 1995, is established herein as the date of the 
veteran's claim for an increased rating for PTSD, the Board 
must review the evidence dating back to April 1994 to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

A VA outpatient clinic record dated in April 1994 noted that 
the veteran presented with complaints that he could not tell 
if prescribed medication was helping or not, and he reported 
no side effects from the medication.  The veteran stated that 
he was not working at that time, but was continuing to look 
for employment.  A VA medical certificate dated in September 
1994 reflects that the veteran presented with complaints of 
shortness of breath, numbness in his hands, and swelling of 
the ankles.  He was diagnosed with anxiety and probable 
giardiasis, and treatment at a "stop smoking" clinic was 
planned.  VA progress notes dated in November 1994 reflect 
that the veteran failed to attend the smoking cessation 
clinic on four different occasions during that month.  
Progress notes dated April 24, 1995, show that the veteran 
complained of continued nightmares, intrusive thoughts, and 
problems with anger and irritability.  Objective examination 
revealed that the veteran presented with "affect 
constricted/mood agitated."  As noted above, the veteran 
presented two days later for VA psychiatric examination on 
April 26, 1995, during which the VA examiner opined that the 
veteran had improved slightly since VA psychiatric 
examination in February 1993.

In September 1995, the veteran reported that his PTSD 
initially affected his full time employment in May 1995 and 
that he became too disabled to work in May 1995.  He reported 
that he had worked full time (45 to 90 hours per week) for 
several employers from April 15, 1994, to May 3, 1995, as a 
driver and equipment operator.  He reported that May 3, 1995, 
was his last day of employment.

In the Board's opinion, the preponderance of the evidence 
reflects that the veteran's PTSD symptoms were not so severe 
between April 1994 and April 1995 to warrant a rating in 
excess of the 30 percent rating which had previously been 
assigned.  The claims file is devoid of competent evidence 
reflecting that the veteran suffered a factually 
ascertainable increase in PTSD symptoms prior to May 4, 1995, 
and this is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred.

As noted above, the effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In this case, 
the Board finds that the date of claim is April 26, 1995, and 
that the date entitlement arose is no earlier than May 4, 
1995.  Since the date entitlement arose is the later date, 
the effective date for the increase can not be effective 
prior to this date, i.e., May 4, 1995.  In view of the facts 
in this case, there is no statutory or regulatory authority 
which would permit the Board to grant an earlier effective 
date prior to May 4, 1995, for the 100 percent disability 
rating assigned to the PTSD.

As indicated above, the October 1993 rating decision which 
assigned a 30 percent rating for the veteran's PTSD was not 
appealed and is final in the absence of clear and 
unmistakable error.  No error has been alleged as to the 
October 1993 rating decision.  Inasmuch as a claim for 
increase was not filed until April 1995, the law does not 
permit an effective date for increase prior to April 1994.  
Accordingly, the evidence which the veteran submitted to the 
Board in 1999 regarding events which happened in 1967, 1973, 
1981, 1988, or at any time prior to April 1994 can provide no 
basis for an earlier effect date for an increased rating 
based upon the April 1995 claim for increase.  As noted 
above, the Board looks back one year from date of receipt of 
the claim for increase, that is, the Board looks to the 
evidence reflecting the status of the veteran's psychiatric 
condition during the period from April 1994 to April 1995 to 
determine whether the evidence reflects that he was entitled 
to an increased rating during this period of time.  As noted 
above, the Board has determined that the evidence does not 
reflect entitlement to an increased rating prior to May 4, 
1995.


ORDER

Entitlement to an effective date prior to May 4, 1995, for a 
100 percent disability rating for PTSD, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

